DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/25/2020 has been entered. 
Claim Objections
Objection to claim 8 is withdrawn.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 and 21-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
However, several arguments were not persuasive and is discussed below. 
1. The argument against “determining, by the network equipment” on pages 8-9 is not persuasive.   
First, the “by the network equipment” does not appear in claim 1 as filed on 11/25/2020.  The applicant is advised to reconcile the differences.
Secondly, the interpretation of “network equipment” could include terminals.  For example, claim 9 recites “a group of network equipment… communicates according to a non-orthogonal multiple access communication protocol”.  A person with ordinary skill in the art would reasonably interpret 
Lastly, Hojae teaches “[0070] A transmitting end/receiving end allocates a UE-specific spreading code to each user using a predefined codebook. …
[0086] A transmitting end and a receiving end assign a UE-specific spreading code to each user using a predefined non-orthogonal codebook.
[0106] In order to operate the aforementioned method, (1) a receiving end (e.g., user equipment) feedbacks a CQI report and/or a buffer state report (BSR) to a transmitting end (e.g., base station) through uplink control information.”  
The above teaching teaches that a transmitting end (e.g. .base station) determining  spreading configuration by assigning UE-specific spreading code. 

2.  The argument that Hojae and Sangrim does not teach “the different spreading configurations result in the respective transmissions being at least partially orthogonal to one another” is not persuasive. 
Hojae teaches “[0087] … A UE-specific spreading code is defined by a non-orthogonal codebook and includes an orthogonal subset.
[0095] It is able to define a subset of a codebook based on an overloading factor. When the overloading factor is equal to or less than 1, a transmitting end can select an orthogonal subset. When the overloading factor is greater than 1, the transmitting end can select a non-orthogonal subset. The transmitting end can select a subset of a codebook based on a superposition level.
[0105] Since RSs are distinguished from each other using the maximum N number of orthogonal sequences and the C number of RSs does not exceed N, the C number of RSs can be define by a single RS or a reference pattern. For example, since RSs are distinguished from each other using the maximum N number of orthogonal sequences, as shown in the left drawing of FIG. 8, it is able to perform channel estimation by allocating a single RS by overlapping the C number of RSs with an orthogonal sequence.”
The examiner notes that 0105 teaches spreading a same reference signal using orthogonal codwords.  
However, in light of the ambiguity of the “at least partially orthogonal” limitation, (see 112(b) rejection below), and for the purpose of compact prosecution, the examiner decided to combine Hojae and Sangrim with Zhang (see detailed rejection below) in order to move the prosecution forward. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-16, and 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "partially orthogonal" in claims 1, 7, 9, 13, 21, 22, is a relative term which renders the claim indefinite.  The term "partially orthogonal" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The plain meaning of “orthogonal” is at right angles, or 90 degrees.  In OFDMA, orthogonality means the modulated subcarrier vectors for transmission are at 90 degrees. It is not clear what partially 90 degrees means. 
.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, 7, 9-14, 16, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over LEE; Hojae et al. US PGPUB 20190223225 A1 (Lee) in view of LEE; Sangrim et al. US PGPUB 20200053789 A1 (Lee Sangrim), further in view of Zhang; Xiaoxia et al.	US 20190159193 A1.
Regarding claim 1. Lee teaches A system device, comprising: a processor and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, (Fig. 1, 180, 185) comprising: 
scheduling (¶0172 a physical resource region in which contention based MA operates, an MCS level, power control, and the like via a predefined or broadcast step and an RRC connection step. ) non- orthogonal network resources  to devices in association with communicating with network equipment according to a non-orthogonal multiple access communication protocol (¶0063, Since the NOMA based systems allocate data of multi-UEs to the same resource, interference of multi-UE data is necessarily generated as compared with allocation of single-UE data.) 
determining different spreading configurations applicable to spreading a same demodulation reference signal (¶0137, Codeword_INDEX corresponds to 1, 2, or 3 when a DMRS_INDEX corresponds to 1 and Codeword_INDEX corresponds to 4, 5, or 6 when a DMRS_INDEX corresponds to 2.) over same network resource elements of the non-orthogonal network resources (¶0063, Since the NOMA based 
directing the devices  (¶0086, A transmitting end and a receiving end assign a UE-specific spreading code to each user using a predefined non-orthogonal codebook)  to perform the respective transmissions to the network equipment using the different spreading configurations. (¶0069, an uplink transmitting/receiving end structure of a NOMA system that transmits multiple user information through superposition using a UE-specific spreading code, when the multiple user information is assigned to the same time-frequency resource.)
Lee does not expressly teach 
wherein the different spreading configurations result in the respective transmissions being at least partially orthogonal to one another;
sending configuration information to the devices respectively identifying the non- orthogonal network resources, the different spreading configurations, and the same demodulation reference signal, and 
However, Lee Sangrim teaches
sending configuration information to the devices respectively identifying the non- orthogonal network resources, (Fig. 11, 1105) the different spreading configurations, and the same demodulation reference signal. (¶0073, a 1:N mapping scheme, … as a mapping scheme between RSs and codewords.)
in order to increase multiplexing capacity of UEs during contention-based uplink transmission (¶0017)
Lee and Lee Sangrim are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with 
Lastly, Zhang teaches 
wherein the different spreading configurations result in the respective transmissions being at least partially orthogonal to one another (¶0084 The orthogonal frequency spreading sequences 710 and 712 enable a BS to distinguish DMRS transmissions of the UE A from DMRS transmissions of the UE B.);
in order to improve performance for multiplexing multiple UEs. (¶0035) 
Lee and Zhang  are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the system in Lee with the technique of orthogonal spreading technique in Zhang in order to improve performance for multiplexing multiple UEs.

Regarding claim 2, Lee , Lee Sangrim and Zhang teaches The system of claim 1, and Zhang teaches 
wherein the devices comprise a first device and a second device, (Fig. 7, UE A and UE B) wherein the different spreading configurations comprise a first spreading code and a second spreading code, (Fig. 7, spreading code 710, 712 see ¶0083) and 
wherein the directing comprises directing the first device to spread the same demodulation reference signal using the first spreading code and map the same demodulation reference signal to the network resource elements, and directing the second device to spread the same demodulation reference signal using the second spreading code and map the same demodulation reference signal to the network resource elements. (¶0083, The BS may assign the UE B with a frequency spreading sequence 712 orthogonal to the frequency spreading sequence 710 for applying to a DMRS 722 and a 

Regarding claim 3. Lee and Lee Sangrim and Zhang teaches The system of claim 1, Zhang wherein the wherein the first spreading code and the second spreading code are orthogonal to one another. (¶0083, The BS may assign the UE B with a frequency spreading sequence 712 orthogonal to the frequency spreading sequence 710 for applying to a DMRS 722 and a frequency spreading sequence 716 orthogonal to the frequency spreading sequence 714 for applying to UCI 720. also see ¶0085 and 0086 where UE A and UE B performed spreading code to DMRS 722.)

Regarding claim 7. Lee and Lee Sangrim and Zhang teaches The system of claim 1, Lee teaches  wherein the determining the different spreading configuration comprises determining different orthogonal codes for multiplication of the same demodulation reference signal by the devices, . (¶0090, a codeword of its own and a different codeword are orthogonal to each other within an orthogonal subset of the same codebook.)
and Zhang teaches that result in respect transmission of the demodulation reference signal by the devices being at least partially orthogonal to one another. (¶0084 The orthogonal frequency spreading sequences 710 and 712 enable a BS to distinguish DMRS transmissions of the UE A from DMRS transmissions of the UE B.)
in order to improve performance for multiplexing multiple UEs.
Lee and Zhang are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the system in Lee with the technique of orthogonal spreading technique in Zhang in order to improve performance for multiplexing multiple UEs.

Regarding claim 9. Lee teaches A method, comprising: determining, by  network equipment comprising a processor, (Fig. 1, 180, 185) spreading information for uplink transmissions of devices assigned to non-orthogonal network resources, (¶0172 a physical resource region in which contention based MA operates, an MCS level, power control, and the like via a predefined or broadcast step and an RRC connection step. ) wherein a group of network equipment, comprising the network equipment , communicates according to a non-orthogonal multiple access communication protocol, (¶0063, Since the NOMA based systems allocate data of multi-UEs to the same resource, interference of multi-UE data is necessarily generated as compared with allocation of single-UE data.) and
determining different spreading configurations applicable to spreading a same demodulation reference signal (¶0137, Codeword_INDEX corresponds to 1, 2, or 3 when a DMRS_INDEX corresponds to 1 and Codeword_INDEX corresponds to 4, 5, or 6 when a DMRS_INDEX corresponds to 2.) over same network resource elements of the non-orthogonal network resources (¶0063, Since the NOMA based systems allocate data of multi-UEs to the same resource, interference of multi-UE data is necessarily generated as compared with allocation of single-UE data) for application by the devices in association with the communicating comprising respective transmissions of the same demodulation reference signal by the devices; (Fig. 5, UE1 to UEK)  and 
directing the devices  (¶0086, A transmitting end and a receiving end assign a UE-specific spreading code to each user using a predefined non-orthogonal codebook)  to perform the respective transmissions to the network equipment using the different spreading configurations. (¶0069, an uplink transmitting/receiving end structure of a NOMA system that transmits multiple user information through superposition using a UE-specific spreading code, when the multiple user information is assigned to the same time-frequency resource.)
Lee does not expressly teach 

sending configuration information to the devices respectively identifying the non- orthogonal network resources, the different spreading configurations, and the same demodulation reference signal, and 
However, Lee Sangrim teaches
sending configuration information to the devices respectively identifying the non- orthogonal network resources, (Fig. 11, 1105) the different spreading configurations, and the same demodulation reference signal. (¶0073, a 1:N mapping scheme, … as a mapping scheme between RSs and codewords.)
in order to increase multiplexing capacity of UEs during contention-based uplink transmission (¶0017)
Lee and Lee Sangrim are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Lee with the NOMA mapping configuration in Lee Sangrim in order to increase multiplexing capacity of UEs during contention-based uplink transmission
Lastly, Zhang teaches 
wherein the different spreading configurations result in the respective transmissions being at least partially orthogonal to one another (¶0084 The orthogonal frequency spreading sequences 710 and 712 enable a BS to distinguish DMRS transmissions of the UE A from DMRS transmissions of the UE B.);
in order to improve performance for multiplexing multiple UEs. (¶0035) 
Lee and Zhang are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with 

Regarding claim 10. Lee , Lee Sangrim and Zhang teaches The method of claim 9, Zhang teaches 
wherein the devices comprise a first device and a second device, (Fig. 7, UE A and UE B) wherein the different spreading configurations comprise a first spreading code and a second spreading code, (Fig. 7, spreading code 710, 712 see ¶0083) and 
wherein the directing comprises directing the first device to spread the same demodulation reference signal using the first spreading code and map the same demodulation reference signal to the network resource elements, and directing the second device to spread the same demodulation reference signal using the second spreading code and map the same demodulation reference signal to the network resource elements. (¶0083, The BS may assign the UE B with a frequency spreading sequence 712 orthogonal to the frequency spreading sequence 710 for applying to a DMRS 722 and a frequency spreading sequence 716 orthogonal to the frequency spreading sequence 714 for applying to UCI 720. also see ¶0085 and 0086 where UE A and UE B performed spreading code to DMRS 722.)

Regarding claim 11. Lee , Lee Sangrim and Zhang teaches  teaches The method of claim 9, and Lee teaches  wherein determining the spreading information comprises determining orthogonal spreading protocols for the demodulation reference signal.  (¶¶0135-0155, UE may select 1:1, 1:N or N:1 mapping between spreading code and DMRS)

Regarding claim 12. Lee , Lee Sangrim and Zhang teaches The method of claim 9, and Lee teaches wherein the determining the different spreading protocols comprises determining different spreading codes for the devices for the spreading of the same demodulation reference signal prior to 

Regarding claim 13. Lee , Lee Sangrim and Zhang eaches The method of claim 9, and Lee teaches 
wherein determining the different spreading protocols comprises determining the different spreading protocols based on the different spreading protocols being predicted to result in respective uplink transmissions of the same demodulation reference signal by the devices being orthogonal to one another. (¶¶0135-0155, UE may select 1:1, 1:N or N:1 mapping between spreading code and DMRS).

Regarding claim 14. Lee , Lee Sangrim and Zhang teaches The method of claim 9, and Lee teaches
 wherein determining the different spreading protocols comprises determining different orthogonal codes for multiplication of the same demodulation reference signal by the devices predicted to result in the respective uplink transmissions of the same demodulation reference signal by the devices being orthogonal to one another. (¶¶0135-0155, UE may select 1:1, 1:N or N:1 mapping between spreading code and DMRS).

Regarding claim 16. Lee , Lee Sangrim and Zhang teaches The method of claim 9, and Lee teaches wherein determining the different spreading protocols comprises determining different mappings for symbols of the same demodulation reference signal to the same network resource elements (¶¶0135-0155, UE may select 1:1, 1:N or N:1 mapping between spreading code and DMRS).

Claim 21 and 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Zhang.

determining different spreading configurations to be used for spreading a same demodulation reference signal (¶0137, Codeword_INDEX corresponds to 1, 2, or 3 when a DMRS_INDEX corresponds to 1 and Codeword_INDEX corresponds to 4, 5, or 6 when a DMRS_INDEX corresponds to 2.) over same network resource elements (¶0063, Since the NOMA based systems allocate data of multi-UEs to the same resource, interference of multi-UE data is necessarily generated as compared with allocation of single-UE data) for application by devices in association with performance of uplink transmissions by the devices according to a non- orthogonal multiple access communication protocol, (Fig. 16, UE operation encoding UL traffic) wherein the devices are scheduled for the performance of the uplink transmissions using non-orthogonal network resources; (Id.) and 
directing the devices  (¶0086, A transmitting end and a receiving end assign a UE-specific spreading code to each user using a predefined non-orthogonal codebook)  to perform the respective transmissions to the network equipment using the different spreading configurations. (¶0069, an uplink transmitting/receiving end structure of a NOMA system that transmits multiple user information through superposition using a UE-specific spreading code, when the multiple user information is assigned to the same time-frequency resource.)
It doesn’t expressly teach 
wherein the different spreading configurations result in respective transmissions of the same demodulation reference signal by the devices signal being at least partially orthogonal to one another; 
However, Zhang teaches 
wherein the different spreading configurations result in the respective transmissions being at least partially orthogonal to one another (¶0084 The orthogonal frequency spreading sequences 710 
in order to improve performance for multiplexing multiple UEs. (¶0035) 
Lee and Zhang  are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the system in Lee with the technique of orthogonal spreading technique in Zhang in order to improve performance for multiplexing multiple UEs.

Regarding claim 22. Lee and Zhang teaches The non-transitory machine-readable medium of claim 21, and Zhang teaches wherein determining  the different spreading configurations comprises determining different orthogonal codes, for multiplication of the same demodulation reference signal by the devices, (¶0083, The BS may assign the UE B with a frequency spreading sequence 712 orthogonal to the frequency spreading sequence 710 for applying to a DMRS 722 and a frequency spreading sequence 716 orthogonal to the frequency spreading sequence 714 for applying to UCI 720. also see ¶0085 and 0086 where UE A and UE B performed spreading code to DMRS 722.)
that result in the uplink transmissions of the demodulation reference signal by the devices being at least partially orthogonal to one another.  (¶0084 The orthogonal frequency spreading sequences 710 and 712 enable a BS to distinguish DMRS transmissions of the UE A from DMRS transmissions of the UE B.)

Regarding claim 25. Lee and Zhang teaches The non-transitory machine-readable medium of claim 21, Zhang teaches 

wherein the directing comprises directing the first device to spread the same demodulation reference signal using the first spreading code and map the same demodulation reference signal to the network resource elements, and directing the second device to spread the same demodulation reference signal using the second spreading code and map the same demodulation reference signal to the network resource elements. (¶0083, The BS may assign the UE B with a frequency spreading sequence 712 orthogonal to the frequency spreading sequence 710 for applying to a DMRS 722 and a frequency spreading sequence 716 orthogonal to the frequency spreading sequence 714 for applying to UCI 720. also see ¶0085 and 0086 where UE A and UE B performed spreading code to DMRS 722.)

Claim 24 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Lee Sangrim and Zhang as applied to claim 1 and 21 above, and further in view of  YOSHIMOTO; TAKASHI et al., US PGPUB 20190245640 A1. 

Regarding claim 24. Lee and Lee Sangrim and Zhang teaches The non-transitory machine-readable medium of claim 21. But it does not teach 
wherein determining the different spreading configurations comprises determining different mappings for symbols of the demodulation reference signal to the same network resource elements.
However, Yoshimoto teaches
wherein determining the different spreading configurations comprises determining different mappings for symbols of the demodulation reference signal to the same network resource elements.

in order to reduce processing load for identification of each terminal apparatus (¶0007).
Lee and Yoshimoto are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Lee with the technique of associating spreading configuration with UE in Yoshimoto in order to reduce processing load for identification of each terminal apparatus.

Claim 5, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Lee Sangrim and Zhang, further in view of LI; Chao et al. US PGPUB 20190159153 A1.
Regarding claim 5. Lee and Lee Sangrim and Zhang teaches The system of claim 1, Lee teaches wherein determining the different spreading configuration parameters comprises 
determining different resource element configurations for mapping the same demodulation reference signal to by the devices, (¶0129, the UE can select a DMRS sequence in a manner of associating the DMRS sequence with an identifier of the UE (e.g., C-RNTI).)  and 
They do not teach 
wherein the different resource element configurations employ orthogonal frequency ports within a same symbol position. 
However, Li teaches  
wherein the different resource element configurations employ orthogonal frequency ports within a same symbol position.  (Fig. 9 and 10, where UE 1 and UE 3 and UE4 shares one symbol in different subband)

Lee and Li are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the device in Lee with the technique of DMRS multiplexing in Li in order to avoid mutual interference.  

Regarding claim 6. Lee and Lee Sangrim and Zhang teaches The system of claim 1, Lee teaches wherein determining the different spreading configuration parameters comprises determining different resource element configurations for mapping the same demodulation reference signal to by the respective mobile devices, (¶0129, the UE can select a DMRS sequence in a manner of associating the DMRS sequence with an identifier of the UE (e.g., C-RNTI).)
But Lee does not teach wherein the different resource element configurations employ same frequency ports and different symbol positions. 
However, Li teaches 
wherein the different resource element configurations employ same frequency ports and different symbol positions. (Fig. 9 and 10, UE 1 and UE2 has DMRS at same frequency band but different symbol position)  in order to avoid mutual interference by multiplexing DMRS to different UE into same frequency but different symbol.  (¶0006)
Lee and Li are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the device in Lee with the technique of DMRS multiplexing in Li in order to avoid mutual interference.  

Claim 8, 15 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Lee Sangrim and Zhang as applied to claim 7, 14 and 22 above, and further in view of  KIM; Younsun et al. US PGPUB 20130265955 A1.
Regarding claim 8. Lee and Lee Sangrim and Zhang teaches The device of claim 7, but they don’t teach wherein the different orthogonal codes have different lengths
However, Kim teaches 
wherein the different orthogonal codes have different lengths (¶0077, the orthogonal code sequences of length 2 and length 4 can be used together) 
in order to increase network capacity by increase the number of supportable orthogonal DMRS ports (and UEs). 
Lee and Kim are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify  the method in Lee with the technique of longer orthogonal code sequences in order to increase network capacity by increase the number of supportable orthogonal DMRS ports (and UEs).

Regarding claim 15. Lee and Lee Sangrim and Zhang teaches The method of claim 14, but it does not teach wherein the different orthogonal codes have different lengths.
However, Kim teaches 
wherein the different orthogonal codes have different lengths (¶0077, the orthogonal code sequences of length 2 and length 4 can be used together) 
in order to increase network capacity by increase the number of supportable orthogonal DMRS ports (and UEs). 


Regarding claim 23. Lee and and Zhang teaches The non-transitory machine-readable medium of claim 22, but it does not teach 
wherein the different orthogonal codes are of different lengths.  
However, Kim teaches 
wherein the different orthogonal codes have different lengths (¶0077, the orthogonal code sequences of length 2 and length 4 can be used together) 
in order to increase network capacity by increase the number of supportable orthogonal DMRS ports (and UEs). 
Lee and Kim are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify  the method in Lee with the technique of longer orthogonal code sequences in order to increase network capacity by increase the number of supportable orthogonal DMRS ports (and UEs).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHAOHUI YANG whose telephone number is (571)270-7527.  The examiner can normally be reached on 9 AM to 5 PM M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ZHAOHUI . YANG
Examiner
Art Unit 2468



/ZHAOHUI YANG/               Examiner, Art Unit 2468                                                                                                                                                                                         
                                                                                                                                                                 /Mehmood B. Khan/Primary Examiner, Art Unit 2468